--------------------------------------------------------------------------------

Exhibit 10.37
 
 
March 13, 2007




Richard Boehner
[Personal Address]


Dear Richard:


I am pleased to offer you a position with Symyx Technologies, Inc. (“Symyx”) as
Executive Vice President, Chemical & Energy reporting to Isy Goldwasser. As a
member of the executive committee, you may be a Section 16 reporting officer and
therefore this offer in its entirety is subject to formal approval from the
Board of Directors.


You will receive a monthly salary of $25,000 (twenty-five thousand dollars)
which will be paid semi-monthly in accordance with the Symyx normal payroll
procedures, less applicable withholding taxes. Beginning in 2008, based on the
degree of achievement of annually established Symyx Collaborations goals,
including revenue, bookings and allocated profitability, you are eligible for an
annual bonus of up to 150% of annual earned salary.  The amount of this bonus
will be determined in the sole discretion of the other members of the Executive
Committee and, as applicable, the Compensation Committee of the Board of
Directors, based upon the intention that you would earn approximately 100% of
annual earned salary upon determination that you have achieved all goals fully,
and up to 150% of annual earned salary upon materially exceeding those goals. We
recognize that your initial efforts will largely be directed at strategic
initiatives that may not have a measurable impact on our business until future
years. As a result, for the remainder of calendar year 2007, Symyx will
guarantee a portion of your bonus equivalent to two-thirds of your 2007 earned
salary. Your participation in this plan, including any guaranteed bonuses, is
subject to the terms of the bonus plan, including that you must be an employee
at the time the bonus is paid in order to receive the bonus.


You are also eligible to receive a grant of equity provided that our
shareholders approve a new stock plan which enables continuation of the nature
and level of our current equity award program. It is our intention to seek this
approval at the June 2007 shareholder meeting.  At that time, we will seek
approval from the Board of Directors or the Compensation Committee of a grant of
both time-vested and performance-based vested equity:


 
 

--------------------------------------------------------------------------------

 
 
 
·
Time-vested award of restricted stock units which would vest over three years
such that 1/2 vests on March 1, 2008, 1/3 on or about March 1, 2009 and 1/6 on
or about March 1, 2010 (subject to your continued employment through that date).
The intended value of this award at the time of grant, provided that you are a
full-time employee on or before April 1, 2007, is $250,000. If you commence
employment after that date, this award will be reduced proportionately.

 
·
Performance-based vested restricted stock award of which none, part or all would
vest after the close of 2007, as determined in the sole discretion of the Board
based on performance against company performance targets. The intended full
annual award would be $60,000 worth of restricted stock, which we will prorate
such that you would be awarded $45,000 should you start full-time employment on
April 1, 2007.



These equity awards would be subject to the terms and conditions of Symyx’s
Stock Plan and applicable Stock Agreements, and will issue to you on settlement
as Symyx stock net of required tax withholding.


Should the shareholders not approve a plan which enables us to continue our
current equity award practices, we will, in our discretion, either (i) seek
approval from the Board of an equity alternative enabled by a new shareholder
approved plan or (ii) provide you with a cash payment equivalent to what you
would have vested between the date of the shareholder meeting and March 1, 2008
had we been able to grant the above referenced equity, reflecting all relevant
factors including stock price volatility over the period and the Board’s
determination of the degree of vesting of the performance-based equity
awards.  Thereafter, you would participate appropriately in whatever program
that may be approved by the Board that serves in lieu of our current equity
program.


To facilitate your relocation to the Bay Area, we will provide relocation
assistance in accordance with the enclosed relocation guidelines, provided that
those relocation expenses are incurred within one year of commencement of your
employment. These relocation expenses will be grossed-up for tax purposes as
described in the attached policy.


To assist in your relocation and transition to the Bay Area, Symyx will provide
you with a monthly housing allowance in accordance with the following schedule:


 
 

--------------------------------------------------------------------------------

 
 
 
·
0-11 months following home purchase or rental agreement in Bay Area, Symyx will
provide you with a taxable housing allowance of $3,000 per month.

 
·
12-23 months following home purchase or rental agreement in Bay Area, Symyx will
provide you with a taxable housing allowance of $2,000 per month.

 
·
24-35 months following home purchase or rental agreement in Bay Area, Symyx will
provide you with a taxable housing allowance of $1,000 per month.



This housing allowance is contingent upon your continuous employment with Symyx.
Reimbursed relocation costs, including any gross-up payments, and the relocation
assistance payment are repayable to Symyx should you resign from Symyx within
twelve months of when those payments were made to you. Your signature below
authorizes Symyx to deduct the full amount paid toward your relocation from your
final pay.  Should your final pay be less than the amount paid toward your
relocation, you understand that you will be responsible for repayment of the
difference.


As a Symyx employee, you are eligible to receive certain employee benefits.
Please review the enclosed Benefits Summary which summarizes our current
benefits offering. You should note that Symyx may modify its compensation and
benefits from time to time as it deems necessary, including, without limitation,
the ability to amend and terminate such plans at any time.


You should be aware that your employment with Symyx is not for a specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any or no reason.  Similarly, Symyx is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice.  Symyx reserves the right to conduct background investigations
and/or reference checks on all of its potential employees.  Your job offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, if any.


For purposes of federal immigration law, you will be required to provide to
Symyx documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.


You agree that, during the term of your employment with Symyx, you will not
engage in any other employment, occupation, consulting or business activity
directly related to the business in which Symyx is now involved or becomes
involved during the term of your employment, nor will you engage in any other
activities that conflict with your obligations to Symyx.  As a Symyx employee,
you will be expected to sign and comply with the enclosed At-Will, Confidential
Information, Invention Assignment and Arbitration Agreement, which requires
(among other things) the assignment of patent rights to any invention made
during your employment at Symyx and non-disclosure of proprietary information.


 
 

--------------------------------------------------------------------------------

 
 
To indicate your acceptance of Symyx’s offer, please sign and date this letter
in the space provided below and return it to me, along with the signed code of
conduct and confidentiality agreement.  A duplicate original is enclosed for
your records.  This offer of employment expires March 16, 2007 unless accepted
prior to that date, and requires Board approval prior to your commencement of
employment. This letter, along with the agreement relating to proprietary rights
between you and Symyx, set forth the terms of your employment with Symyx and
supersede any prior representations and/or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by an officer of Symyx and by you.


We look forward to working with you at Symyx.


Sincerely,
       
/s/ Jeryl L. Hilleman
 
Jeryl L. Hilleman
 
Executive Vice President,
 
Chief Financial Officer



ACCEPTED AND AGREED TO this
_______day of   _______, 2007.


By: ______________
Start date: _________


Enclosures
 
 
 

--------------------------------------------------------------------------------

 
 
Relocation Guidelines


 
 
o
A house-hunting trip of up to 3 days for you and your spouse.  Covered expenses
include coach airfare from Indiana to Bay Area, hotel and rental car.



 
o
Packing, unpacking & physical move of household goods up to $25,000, including
up to 2 automobiles, up to 60 days storage and insurance as provided by storage
and moving companies, or a lump-sum payment of $15,000.



 
o
Temporary living at company provided housing, up to 60 days.



 
o
Home finding assistance, including a half day tour by relocation specialist and
membership to an agreed upon service to facilitate home search process.

 
 

 
o
For purchase of new home, the Company will:



 
1.
Reimburse loan origination fee;

 
2.
Reimburse closing costs up to 2% of the purchase price, not to exceed $25,000
(including escrow fees, abstracts, title insurance, recording fees, notary fees,
inspections).

 
3.
No reimbursement for points.

 
 
o
For final move, coach airfare for you and your family from Indiana to the Bay
Area.

 
 

 
o
To assist with taxes, Company will gross-up by 50% approved relocation expenses
considered taxable income under the IRS code.  This will be reported as taxable
income on employee's W2 and the gross-up portion will be withheld. No guarantee
it will cover the amount of taxes due for relocation.



 

--------------------------------------------------------------------------------
